Case 1:20-cv-00277-AJT-MSN Document 18 Filed 01/13/21 Page 1 of 2 PagelD# 168

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

AMERICREDIT FINANCIAL )
SERVICES, INC., )
)
Plaintiff, )
)
v. ) Civil No. 1:20-cv-277 (AJT/MSN)

)
LECKNER CHEVROLET, LLC, et al., )
)
Defendants. )
)

ORDER

This matter comes before the Court on Plaintiff AmeriCredit Financial Services, Inc.’s
(“Plaintiff”) Motion for Default Judgment (the “Motion’”’) [Doc. No. 12] pursuant to Rule 55(b)
of the Federal Rules of Civil Procedure. On November 17, 2020, the Magistrate Judge issued a
Report and Recommendation [Doc. No. 16] recommending that judgment be entered for Plaintiff
in the amount of $639,863.14. No objections to the Report and Recommendation have been
filed. The Court conducted a de novo review of the evidence in this case and adopts and
incorporates the findings and recommendations of the Magistrate Judge. Accordingly, it hereby

ORDERED that Plaintiff's Motion for Default Judgment [Doc. No. 12] be, and the same
hereby is, GRANTED; and it is further

ORDERED that default judgment be, and the same hereby is, entered against Defendants

Leckner Chevrolet, LLC and Carl Leckner, jointly and severally, in the amount of $639,863.14.
Case 1:20-cv-00277-AJT-MSN Document 18 Filed 01/13/21 Page 2 of 2 PagelD# 169

The Clerk is directed to enter judgment in accordance with this Order pursuant to Fed. R.
Civ. P. 58 and to forward copies of this Order to all counsel of record and to Defendants Leckner

Chevrolet, LLC and Carl Leckner at their known addresses.

 

[f}
Antho renga
Unite es District Judge
Alexandria, Virginia
January 13, 2021
